[Cite as State v. Davis, 131 Ohio St.3d 1, 2011-Ohio-5028.]




              THE STATE OF OHIO, APPELLEE, v. DAVIS, APPELLANT.
            [Cite as State v. Davis, 131 Ohio St.3d 1, 2011-Ohio-5028.]
Criminal law—Death penalty—Jurisdiction—Motion for a new trial—Pursuant to
        Sections 2(B)(2)(c) and 3(B)(2), Article IV of the Ohio Constitution, a
        court of appeals has jurisdiction in a case in which a death penalty has
        been imposed to consider the appeal of a trial court’s denial of a motion
        for a new trial based on newly discovered evidence—A trial court has
        jurisdiction to decide a motion for a new trial based on newly discovered
        evidence in a case in which the imposition of the death penalty has been
        affirmed on appeal.
      (No. 2009-2028—Submitted June 8, 2011—Decided October 4, 2011.)
     APPEAL from the Court of Appeals for Licking County, No. 09-CA-00019,
                                     2009-Ohio-5175.
                                  __________________
                                SYLLABUS OF THE COURT
1.    Pursuant to Sections 2(B)(2)(c) and 3(B)(2), Article IV of the Ohio
        Constitution, a court of appeals has jurisdiction in a case in which a death
        penalty has been imposed to consider the appeal of a trial court’s denial of
        a motion for a new trial based on newly discovered evidence.
2. A trial court has jurisdiction to decide a motion for a new trial based on newly
        discovered evidence in a case in which the imposition of the death penalty
        has been affirmed on appeal.
                                  __________________
        LANZINGER, J.
        {¶ 1} This appeal by defendant-appellant, Roland Davis, involves a
capital case in which we are asked to determine two jurisdictional issues: (1)
                                 SUPREME COURT OF OHIO




whether a court of appeals has jurisdiction to consider an appeal of a trial court’s
order denying a motion for a new trial in a death-penalty case and (2) whether a
trial court has jurisdiction to consider a motion for a new trial1 based on newly
discovered evidence in light of State ex rel. Special Prosecutors v. Judges, Court
of Common Pleas (1978), 55 Ohio St.2d 94, 9 O.O.3d 88, 378 N.E.2d 162. We
hold that the trial court would have had jurisdiction over Davis’s motion for a new
trial based on newly discovered evidence and that the appellate court had
jurisdiction to entertain the appeal of the denial of the motion for a new trial.
Accordingly, we reverse the judgment of the appellate court, and we remand this
case to the court of appeals.
                                  I. Factual Background
        {¶ 2} A jury convicted Roland Davis of aggravated murder, murder,
kidnapping, aggravated burglary, and aggravated robbery in 2005 in connection
with the murder of 86-year-old Elizabeth Sheeler in her Newark, Ohio apartment,
despite Davis’s contention that the perpetrator was his brother.                    Davis was
sentenced to death, and this court affirmed his convictions and death sentence.
State v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880 N.E.2d 31.
        {¶ 3} On January 14, 2008, the trial court dismissed Davis’s petition for
postconviction relief without an evidentiary hearing.                 The court of appeals
affirmed the trial court’s judgment. 5th Dist. No. 2008-CA-16, 2008-Ohio-6841.
We declined jurisdiction over his appeal. 122 Ohio St.3d 1409, 2009-Ohio-2751,
907 N.E.2d 1193.
        {¶ 4} On October 31, 2008, Davis filed a motion for leave to file a
motion for a new trial based upon newly discovered evidence. Davis alleged that

1. Davis’s motion was actually titled “Motion For Finding Defendant Was Unavoidably
Prevented From Discovering New Evidence Within 120 Days Of Verdict Under Ohio R.Crim. P.
33(B).” Under Crim.R. 33, the defendant must file this type of motion to gain the court’s approval
for filing the motion for a new trial when more than 120 days have passed since the verdict was
handed down. We will, however, proceed to refer to defendant’s motion as a motion for a new trial
throughout the bulk of the opinion.




                                                2
                                      January Term, 2011




he was unavoidably prevented from discovering and producing the evidence at
trial or within 120 days of the verdict, as set forth in Crim.R. 33(B).
         {¶ 5} The newly discovered evidence was the affidavit of a DNA expert,
Dr. Laurence Mueller, a professor in the Ecology and Evolutionary Biology
Department at the University of California, Irvine. Mueller stated that he had
reviewed the state’s DNA reports and tests, the testimony of the state’s DNA
experts, and other DNA evidence in the Davis case. In his affidavit, Mueller
concluded “with a reasonable degree of scientific certainty that the DNA evidence
recited in these reports and the testimony presented” at trial was questionable for
four reasons: (1) the state’s DNA experts failed to account for the database “hit”2
in the statistical analysis of the DNA test results, (2) there is no mention of
laboratory error as a source of uncertainty in DNA profiling, (3) Meghan
Clement, one of the state’s DNA experts, incorrectly testified that it was
impossible for nonidentical twins to have the same DNA, and (4) the state’s
experts overstated the value of the DNA evidence found on the bed sheets in the
victim’s bedroom.
         {¶ 6} In his motion for a new trial, Davis argued that Mueller’s affidavit
undermined the state’s DNA evidence, which was essential to its case against
him.     Davis argued that the affidavit demonstrated that trial counsel were
ineffective by failing to mount an effective challenge to the state’s DNA
evidence. Davis also asserted that based on this new evidence, he “may be
actually innocent of this capital offense.”
         {¶ 7} The trial court denied Davis’s motion. The court found that
Davis’s claim of ineffective assistance of counsel did not demonstrate that he was
unavoidably prevented from procuring Dr. Mueller’s testimony within 120 days
after the trial. The trial court also found that Davis failed to demonstrate that “but


2. The “hit” is a statistic that scientists must account for in performing the database search.




                                                  3
                             SUPREME COURT OF OHIO




for trial error—the unavailability of Dr. Mueller’s testimony—no reasonable
factfinder would have found him guilty.” The court stated, “Nothing in Dr.
Mueller’s testimony suggests that Roland Davis can be conclusively excluded as
the source of the DNA evidence. Neither does Dr. Mueller’s affidavit suggest
that the DNA conclusively matches that of defendant’s brother.”
       {¶ 8} On appeal, the Court of Appeals for the Fifth District held that the
trial court did not err because the trial court lacked jurisdiction to act on a motion
for a new trial. The court relied upon Special Prosecutors, 55 Ohio St.2d 94, 9
O.O.3d 88, 378 N.E.2d 162, in holding that “the trial court’s granting of
Appellant’s motion for new trial would be inconsistent with the judgment of the
Ohio Supreme Court, affirming Appellant’s convictions and sentence.” State v.
Davis, 5th Dist. No. 09-CA-0019, 2009-Ohio-5175, ¶ 12.
       {¶ 9} We accepted Davis’s discretionary appeal on January 27, 2010, on
one of two propositions of law presented: “When the issue to be decided by the
trial court does not fall within the judgment on appeal, the trial court retains
jurisdiction to decide the motion before it. Further, to meet due process, a trial
court must be able to consider a motion for a new trial based on newly discovered
evidence even after an appeal has been taken. U.S. Const. amend. XIV.”
       {¶ 10} We later ordered the parties to address “[w]hether the court of
appeals had jurisdiction to consider the trial court’s denial of Davis’ motion for
new trial based on newly discovered evidence under Section 2(B)(2)(c) and
Section 3(B)(2), Article IV of the Ohio Constitution.” 127 Ohio St.3d 1483,
2010-Ohio-6371, 939 N.E.2d 182.
                                    II. Analysis
                     A. The Court of Appeals’ Jurisdiction
       {¶ 11} We will first address the question on which we ordered briefing,
that is, whether the court of appeals had jurisdiction to consider Davis’s appeal of
the trial court’s denial of his motion for a new trial in his death-penalty case.




                                          4
                                January Term, 2011




Subject-matter jurisdiction cannot be waived and is properly raised by this court
sua sponte. State v. Lomax, 96 Ohio St.3d 318, 2002-Ohio-4453, 774 N.E.2d 249,
¶ 17.
        {¶ 12} On November 8, 1994, Ohio voters approved an amendment to the
Ohio Constitution to provide this court with direct appellate review of death-
penalty cases. Section 2(B)(2)(c), Article IV, Ohio Constitution. Before the
amendment, the Ohio Constitution granted jurisdiction to courts of appeals over
appeals from a death sentence. Capital defendants were entitled to file an appeal
as of right first to the court of appeals and then to file a second appeal as of right
to the Ohio Supreme Court. The amendment eliminated direct review by the
courts of appeals for all defendants sentenced to death for a crime that occurred
on or after January 1, 1995. Section 3(B)(2), Article IV, Ohio Constitution.
        {¶ 13} Section 2(B)(2)(c), Article IV of the Ohio Constitution provides:
“The supreme court shall have appellate jurisdiction as follows: * * * In direct
appeals from the courts of common pleas or other courts of record inferior to the
court of appeals as a matter of right in cases in which the death penalty has been
imposed.”     (Emphasis added.)       Section 3(B)(2), Article IV of the Ohio
Constitution, however, provides: “Courts of appeals shall have such jurisdiction
as may be provided by law to review and affirm, modify, or reverse judgments or
final orders of the courts of record inferior to the court of appeals within the
district, except that courts of appeals shall not have jurisdiction to review on
direct appeal a judgment that imposes a sentence of death.” (Emphasis added.)
        {¶ 14} The General Assembly then amended R.C. 2953.02 to provide: “In
a capital case in which a sentence of death is imposed for an offense committed
on or after January 1, 1995, the judgment or final order may be appealed from the
trial court directly to the supreme court as a matter of right.” (Emphasis added.)
        {¶ 15} The foregoing language limits the jurisdiction of the Supreme
Court to the appeal of a judgment sentencing a defendant to death.



                                          5
                             SUPREME COURT OF OHIO




       {¶ 16} We upheld the constitutionality of the amendments changing
appellate review of death-penalty cases in State v. Smith (1997), 80 Ohio St.3d 89,
104, 684 N.E.2d 668: “[T]he plain language of the amendments speaks of ‘cases
in which the death penalty has been imposed’ and ‘judgment that imposes the
sentence of death.’ * * * Section 2(B)(2)(c), Article IV and Section 3(B)(2),
Article IV, Ohio Constitution. Thus the Supreme Court has jurisdiction over the
whole case, instead of counts, charges, or sentences.” (Emphasis deleted.) We
did not, however, address postconviction motions in that opinion. We must now
determine whether the constitutional requirement that we review all direct appeals
of cases in which the death penalty was imposed includes review of appeals from
a trial court’s order denying a defendant’s motion for a new trial.
       {¶ 17} Davis argues that the wording of the amendments is critical.
According to him, the court of appeals lost jurisdiction over only those appeals
taken from the judgment that imposed a sentence of death. He asserts that the
court of appeals has jurisdiction to consider appeals from all other postjudgment
motions.. Accordingly, Davis contends that the court of appeals properly ruled on
his appeal from the trial court’s judgment denying his motion for a new trial.
       {¶ 18} The state points out that Davis fails to address the language of
Section 2(B)(2)(c), Article IV of the Ohio Constitution in his argument. The state
argues that every judgment in a case in which the death penalty was imposed must
be appealed directly to the Supreme Court of Ohio. In support of this argument,
the state asserts that Sections 2(B)(2)(c) and 3(B)(2), Article IV of the Ohio
Constitution should be read in pari materia. See State ex rel. Toledo v. Lucas Cty.
Bd. of Elections (2002), 95 Ohio St.3d 73, 78, 765 N.E.2d 854, quoting Toledo
Edison Co. v. Bryan (2000), 90 Ohio St.3d 288, 292, 737 N.E.2d 529 (“ ‘Where
provisions of the Constitution address the same subject matter, they must be read
in pari materia and harmonized if possible’ ”). Thus, the state argues, if the two
sections appear to be ambiguous when read together, this court must “make every




                                          6
                                January Term, 2011




effort to resolve this dilemma in a way that will preserve the amendment[s], and
give [them] that effect which [it] conclude[s] was the desire of the electorate at
the time of its adoption.” State ex rel. Rhodes v. Brown (1973), 34 Ohio St.2d
101, 103, 63 O.O.2d 189, 296 N.E.2d 538.
       {¶ 19} The purpose of Sections 2(B)(2)(c) and 3(B)(2), Article IV, Ohio
Constitution, was to alleviate the general public’s dissatisfaction with the delays
in enforcing the death penalty by eliminating the intermediate appellate review of
those cases. See Smith, 80 Ohio St.3d at 100, 684 N.E.2d 668. However, as we
noted in Smith, “the state has taken other steps to expedite the resolution of
criminal cases, including capital cases, such as limiting the time within which to
file postconviction petitions.” Id.
       {¶ 20} Courts of appeals have routinely ruled on appeals of judgments
denying motions for new trials in cases in which a defendant was convicted of a
murder that occurred after July 1, 1995, and in which a death penalty was
imposed. State v. Stojetz, 12th Dist. No. CA2002-04-006, 2002-Ohio-6520; State
v. Lindsey, 12th Dist. No. CA2003-07-010, 2004-Ohio-4407; State v. Jackson,
190 Ohio App.3d 319, 2010-Ohio-5054, 941 N.E.2d 1221; State v. Bethel, 10th
Dist. No. 09AP-924, 2010-Ohio-3837.
       {¶ 21} The Trumbull County Court of Appeals appears to have been the
only court to address the jurisdictional issue in the context of a motion for a new
trial in a capital case. State v. Jackson (May 13, 2010), 11th Dist. No. 2009-T-
0050. In Jackson, the state filed a motion to dismiss, arguing that the court of
appeals did not have the authority to entertain the appeal because a decision
denying a new trial in a death-penalty case can be appealed only to the Supreme
Court. The court of appeals ruled on the motion before conducting oral argument.
The court concluded: “[Section 3(B)(2), Article IV, Ohio Constitution] refers
expressly to a specific judgment that a court of appeals does not have the
authority to review; i.e., the final sentencing judgment which sets forth the order



                                        7
                                   SUPREME COURT OF OHIO




regarding the imposition of the death penalty. Given the narrowness of the
jurisdictional exception in Section 3(B)(2), logic dictates that the provision was
not intended to totally deprive a court of appeals of all authority to review a final
judgment stemming from a case in which the death penalty was imposed. Rather
the wording of Section 3(B)(2) supports the conclusion that an appellate court has
the jurisdiction to review final judgments rendered in such a proceeding, except
for the entry containing the weighing exercise which leads to the imposition of the
‘death’ sentence.” Jackson at 4.
         {¶ 22} We agree.          A holding that the Supreme Court has exclusive
jurisdiction over all matters relating to a death-penalty case would be contrary to
the language of the constitutional amendments and the statute and would have the
effect of delaying the review of future cases, a scenario that the voters expressly
rejected in passing the constitutional amendments.3 We see no reason why the
courts of appeals may not currently entertain all appeals from the denial of
postjudgment motions in which the death penalty was previously imposed. We
now hold that pursuant to Sections 2(B)(2)(c) and 3(B)(2), Article IV of the Ohio
Constitution, a court of appeals has jurisdiction to consider a trial court’s denial of
a motion for leave to file a motion for a new trial based on newly discovered
evidence in a case in which the death penalty was previously imposed.
       B. The Trial Court’s Jurisdiction over the Motion for a New Trial
         {¶ 23} Having resolved the issue of the court of appeals’ jurisdiction over
Davis’s motion for a new trial, we now turn to the issue of the trial court’s
jurisdiction. As stated earlier, the Court of Appeals for the Fifth District, citing
Special Prosecutors, 55 Ohio St.2d 94, 9 O.O.3d 88, 378 N.E.2d 162, held that
the trial court lacked jurisdiction to act on Davis’s motion for a new trial.

3. We do note, however, that there have been cases in which this court has treated a capital
defendant’s appeal of the noncapital aspects of his case as an appeal as of right. See, e.g., State v.
Elmore, 122 Ohio St.3d 472, 2009-Ohio-3478, 912 N.E.2d 582, and State v. Ketterer, 126 Ohio
St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9.




                                                  8
                                January Term, 2011




       {¶ 24} Crim.R. 33(B) sets forth the grounds on which the trial court may
grant a motion for a new trial. The rule states:
       {¶ 25} “Application for a new trial shall be made by motion which, except
for the cause of newly discovered evidence, shall be filed within fourteen days
after the verdict was rendered, or the decision of the court where a trial by jury
has been waived, unless it is made to appear by clear and convincing proof that
the defendant was unavoidably prevented from filing his motion for a new trial, in
which case the motion shall be filed within seven days from the order of the court
finding that the defendant was unavoidably prevented from filing such motion
within the time provided herein.
       {¶ 26} “Motions for new trial on account of newly discovered evidence
shall be filed within one hundred twenty days after the day upon which the verdict
was rendered, or the decision of the court where trial by jury has been waived. If
it is made to appear by clear and convincing proof that the defendant was
unavoidably prevented from the discovery of the evidence upon which he must
rely, such motion shall be filed within seven days from an order of the court
finding that he was unavoidably prevented from discovering the evidence within
the one hundred twenty day period.”
       {¶ 27} Crim.R. 33 does not otherwise limit the time for filing a motion for
a new trial based on newly discovered evidence. The court of appeals in this case,
relying on Special Prosecutors, held that the trial court did not have jurisdiction to
entertain Davis’s motion for a new trial after his conviction had been affirmed on
appeal. 2009-Ohio-5175 at ¶ 12.
       {¶ 28} In Special Prosecutors, 55 Ohio St.2d 94, 9 O.O.3d 88, 378 N.E.2d
162, the trial court granted a defendant’s motion to withdraw a guilty plea after a
conviction and sentence based on the plea had been affirmed on appeal. After a
trial date had been set, we granted a writ of prohibition to prevent the trial from
proceeding.   This court stated, “[T]he trial court's granting of the motion to



                                          9
                              SUPREME COURT OF OHIO




withdraw the guilty plea and the order to proceed with a new trial were
inconsistent with the judgment of the Court of Appeals affirming the trial court's
conviction premised upon the guilty plea. The judgment of the reviewing court is
controlling upon the lower court as to all matters within the compass of the
judgment. Accordingly, we find that the trial court lost its jurisdiction when the
appeal was taken, and, absent a remand, it did not regain jurisdiction subsequent
to the Court of Appeals' decision.” Id. at 97.
        {¶ 29} We addressed a similar issue in State ex rel. Cordray v. Marshall,
123 Ohio St.3d 229, 2009-Ohio-4986, 915 N.E.2d 633.                  In that case, the
defendant claimed in his appeal of a conviction for murder that the trial court had
erred by failing to instruct the jury on a lesser included offense. The court of
appeals rejected this claim and affirmed his conviction. Id. at ¶ 3. Several years
later, the defendant filed a motion for relief from judgment and raised the same
claims that had been rejected in his appeal. Citing the law-of-the-case doctrine,
we held that the trial court did not have jurisdiction to grant a posttrial motion that
raised the same issues that had previously been rejected on appeal. Id. at ¶ 27-28,
42.
        {¶ 30} The law-of-the-case doctrine holds that “the decision of a
reviewing court in a case remains the law of that case on the legal questions
involved for all subsequent proceedings in the case at both the trial and reviewing
levels.” (Emphasis added.) Nolan v. Nolan (1984), 11 Ohio St.3d 1, 3, 11 OBR
1, 462 N.E.2d 410. This doctrine prevents a litigant from relying on arguments at
retrial that were fully litigated, or could have been fully litigated, in a first appeal.
See Hubbard ex rel. Creed v. Sauline (1996), 74 Ohio St.3d 402, 404-405, 659
N.E.2d 781.
        {¶ 31} Davis argues that under this doctrine, the trial court should have
been permitted to rule on his motion for a new trial based on newly discovered
evidence because a reviewing court had never considered Dr. Mueller’s affidavit




                                           10
                                January Term, 2011




during previous appeals. Davis asserts that there would not have been a conflict
between the trial court’s exercise of jurisdiction over the motion for a new trial
and the appellate courts’ affirmances of his conviction and of the denial of
postconviction relief because the issue to be decided was not “within the
compass” of the appellate courts’ judgments. See Special Prosecutors, 55 Ohio
St.2d at 97, 9 O.O.3d 88, 378 N.E.2d 162.
       {¶ 32} Several Ohio courts of appeals have permitted trial courts to
consider motions for a new trial based on newly discovered evidence after
judgments of conviction had been affirmed on appeal. See State v. Gaines, 1st
Dist. No. C-090097, 2010-Ohio-895, ¶ 36 (the trial court abused its discretion in
deciding defendant’s new-trial motion without an evidentiary hearing); State v.
Rossi, 2d Dist. No. 23682, 2010-Ohio-4534 (due process requires that a motion
for a new trial based on newly discovered evidence must, at some point, be
considered on the merits); and State v. Franklin, 7th Dist. No. 09 MA 96, 2010-
Ohio-4317 (Special Prosecutors does not provide grounds for denying motion for
a new trial based on newly discovered evidence).
       {¶ 33} In his motion, Davis argued that his counsel were ineffective for
failing to present a DNA expert at trial to refute the testimony of the state’s expert
witness. The state points out that Davis raised the same issue on direct appeal
when he claimed that his counsel were ineffective by stipulating to evidence
establishing the admissibility of DNA evidence. See Davis, 116 Ohio St.3d 404,
2008-Ohio-2, 880 N.E.2d 31, ¶ 344.
       {¶ 34} Contrary to the state’s argument, the earlier claim is not related to
Davis’s present claim that newly discovered evidence (Mueller’s affidavit)
warrants a new trial. Indeed, this issue could not have been raised on direct
appeal and decided by this court, because it rests upon evidence not considered by
the trial court—an affidavit by a qualified DNA expert. A reviewing court on
direct appeal could not have considered an affidavit that was not part of the



                                         11
                              SUPREME COURT OF OHIO




record. State v. Ishmail (1978), 54 Ohio St.2d 402, 406, 8 O.O.3d 405, 377
N.E.2d 500 (a reviewing court is limited to the record made of the proceedings in
the trial court).
        {¶ 35} The state also claims that Special Prosecutors is only a conditional
bar on the trial court’s jurisdiction to consider Davis’s motion for a new trial, for
we held there that “the trial court lost its jurisdiction when the appeal was taken,
and, absent a remand, it did not regain jurisdiction subsequent to the Court of
Appeals’ decision.” (Emphasis added.) 55 Ohio St.2d at 97, 9 O.O.3d 88, 378
N.E.2d 162. Thus, the state argues that Davis has a remedy by filing a motion
with this court showing that his motion for a new trial has merit and then seeking
a remand of his case to the trial court, which would then consider the new-trial
motion. The state maintains that this court is in the best position to determine
what issues were addressed in its previous judgment.
        {¶ 36} The state’s suggested remedy is cumbersome. The trial court is
better equipped than this court is to consider testimony and other evidence matters
alleged to be newly discovered.       The trial court is also capable of deciding
whether Dr. Mueller’s affidavit involved matters “within the compass” of this
court’s previous decisions.
        {¶ 37} We did not decide Special Prosecutors based on the law-of-the-
case doctrine. However, that doctrine would not prevent the trial court from
considering the effect of previous decisions on Davis’s newly-discovered-
evidence claim. We take this opportunity to specify that the holding in Special
Prosecutors does not bar the trial court’s jurisdiction over posttrial motions
permitted by the Ohio Rules of Criminal Procedure. These motions provide a
safety net for defendants who have reasonable grounds to challenge their
convictions and sentences. The trial court acts as the gatekeeper for these motions
and, using its discretion, can limit the litigation to viable claims only. In light of
the foregoing, we hold that a trial court retains jurisdiction to decide a motion for




                                         12
                                January Term, 2011




a new trial based on newly discovered evidence when the specific issue has not
been decided upon direct appeal.
                                   III. Conclusion
       {¶ 38} We hold that pursuant to Sections 2(B)(2)(c) and 3(B)(2), Article
IV of the Ohio Constitution, a court of appeals has jurisdiction in a case in which
a death penalty has been imposed to consider the trial court’s denial of a motion
for a new trial based on newly discovered evidence.
       {¶ 39} We also hold that a trial court has jurisdiction to decide a motion
for a new trial based on newly discovered evidence in a case in which the
imposition of the death penalty has been affirmed on appeal.
       {¶ 40} Because the court of appeals misapplied the holding of Special
Prosecutors in concluding that the trial court did not have jurisdiction to consider
Davis’s motion for a new trial based on his claim of newly discovered evidence,
we remand this case to the court of appeals to reconsider the trial court’s ruling in
accordance with this holding.
                                                                 Judgment reversed
                                                                and cause remanded.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, CUPP,
and MCGEE BROWN, JJ., concur.
                                __________________
       Kenneth W. Oswalt, Licking County Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick and
Randall L. Porter, Assistant Public Defenders, for appellant.
       Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin
and Cullen Sweeney, Assistant Public Defenders, urging reversal for amici curiae
Ohio Association of Criminal Defense Lawyers and Cuyahoga County Public
Defender.




                                         13
                          SUPREME COURT OF OHIO




      Davis, Polk & Wardwell, L.L.P., Sharon Katz, Sarah E. Malkerson, Sagar
K. Ravi, and Edward Sherwin, urging reversal for amicus curiae The Innocence
Network.
                         ______________________




                                     14